Citation Nr: 1340928	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-48 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for coronary artery disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1974.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in August 2013.  A transcript of the hearing is of record.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for VA examinations in October 2009 and March 2013, but the record reflects that he failed to report on each occasion.  On review, the actual letters notifying him of the date and time of the scheduled examinations are not of record.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b) (2013).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in relation to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the VA Medical Center (VAMC) scheduling the VA examination below the Veteran's current mailing address of record, as confirmed during the August 2013 Board hearing (p. 9-10). 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current heart disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that during the November 1970 entrance examination, the Veteran's heart and vascular system were found to be "normal."  During the December 1970 pre-induction cardiac evaluation several days later, the Veteran reported having a medical history of tachycardia and light headaches; however, no cardiovascular disease was noted on clinical evaluation.  Therefore, he is presumed sound upon entrance.

It should also be noted that a cardiac consultation was requested in November 1972 based on a provisional diagnosis of probable rheumatic heart disease; however, following clinical evaluation the following month, no cardiovascular disease was found.  See November and December 1972 service treatment records. 

The Veteran contends that his in-service symptoms were early manifestations of his current heart disorder.  He receives current heart treatment and has undergone related surgical procedures.  See, e.g., May 2005, November 2006 (coronary artery disease); March 2007, November 2011 (supraventricular tachycardia) private treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders.  For each heart disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including the symptomatology therein.

In rendering this opinion, the examiner should specifically address the following:

(a)  Does any of the Veteran's in-service symptomatology constitute early manifestations of a current heart disorder?

(b)  Is the Veteran's supraventricular tachycardia a heart symptom or separate, diagnosable disorder?
(c)  Is the Veteran's supraventricular tachycardia related to his coronary artery disease (e.g., the cause of his coronary artery disease or caused by his coronary artery disease)?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.
If the RO/AMC is unable to obtain a copy of the notice letter, it should request a statement from the VAMC explaining any established or regular procedures regarding the mailing of examination notification letters.

5.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

